Citation Nr: 1003792	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-35 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1969 to 
December 1970, including service in the Republic of Vietnam.  
His decorations include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.


FINDING OF FACT

Left ankle arthritis had its onset in service.


CONCLUSION OF LAW

Left ankle disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.10259, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran contends that his left ankle 
disorder is related to service.  In this regard, the evidence 
demonstrates that the Veteran has a current disability of the 
left ankle; August 2006 X-ray findings revealed a diagnosis 
of mild degenerative joint disease, as well as a small 
plantar calcaneal spur.

Further, service treatment records indicate that the Veteran 
sought treatment for a left ankle injury in service.  
Specifically, in January 1970, he fell down a hill injuring 
his left ankle.  According to the initial treatment report, 
he was unable to walk and experienced tenderness and swelling 
of the left ankle, especially in the area of the lateral 
malleolus, and he was diagnosed with a sprained left ankle 
which required the use of a walking cast.  Additionally, 
according to follow-up examinations in February and March 
1970, his left ankle problems did not completely dissipate.  
In fact, it was noted that he continued to experience 
tenderness seven weeks after the initial injury and that he 
had minimal swelling over the lateral malleolus, as well as a 
limited limp, when he was finally found fit for duty in March 
1970.  

In addition to the documented evidence of left ankle 
symptomatology in the service treatment records, the evidence 
includes statements from the Veteran and his wife asserting 
continuity of ankle-related symptoms.  They have indicated 
that he has continued left ankle problems, namely pain and 
weakness, after he was discharged from service.  See Hearing 
Transcript (T.) at p. 9; Statement from the Veteran's Wife, 
dated May 2007. 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is 
competent to report symptoms he experiences, and his wife is 
competent to report her observations, because this requires 
only personal knowledge as it comes to each through their 
respective senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Board also finds these statements to be 
credible, as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498 (1995). 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony 
and medical evidence of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the 
evidence is not unequivocal, it has nonetheless placed the 
record in relative equipoise.

Given the in-service documentation regarding a left ankle 
injury, as well as the credible statements of record 
asserting continuity of symptomatology, the Board resolves 
doubt in the Veteran's favor and finds that the evidence 
supports the establishment of service connection for a left 
ankle disorder.  As such, the appeal is granted. 


ORDER

Service connection for a left ankle disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


